The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detailed Action
Claims 1-26 have been examined.Claims 1-4, 6-11 and 13-21 are allowable.Claims 5 and 12 are objected to as containing minor issues.
Claims 22-26 have been rejected.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a witness” in claims 1, 4, 5, 8, 11, 12, 15, 18 and 19, and “a leader” in claims 1, 3, 5, 8, 10, 12, 15, 17 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-4, 6-11 and 13-21 are allowable.
Claims 5 and 12 are objected to as containing informal issues.
Within claims 1, 8 and 15, within each claim as a whole the examiner deems the novel limitation to be that the recovery plan identifies a witness that corresponds to a subset of entities of a virtualization system, wherein the witness elects a leader to implement a recovery.


Claim Objections
Claim 5 line 2 should read "different from a second fault domain".
Claim 12 lines 1-2 should read "is different from a second fault domain".




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy (US Patent Application Publication 2015/0363282) in view of Kondalsamy (US Patent Application Publication 2016/0179635).

As per claim 22, Rangasamy ('282) discloses a non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor cause the processor to perform acts comprising:
	establishing a recovery plan that comprises at least one relationship between two or more virtualization system components, wherein the at least one relationship defines one or more subsets of virtualization system components that comprise an overall set of virtualization system components; 
	determining, based at least in part on the recovery plan, which of the two or more virtualization system components are affected by the identified event (paragraph 14, the recovery plan indicates all the related VMs that need to be recovered in multiple sets); and 
	performing the recovery according to the recovery plan (Figure 27 and paragraphs 329-395), 
	wherein the recovery is performed against at least one of the two or more virtualization system components (paragraph 27, failover of multiple VMs are performed in parallel), and 
	wherein the at least one of the two or more virtualization system components comprise a subset of the overall set of components of the recovery plan (paragraphs 395-398, many virtual machines are failed over in multiple sequences; each VM is a subset of the overall set).

Rangasamy ('282) does not expressly disclose the processor performing:	identifying an event in the virtualization system, wherein the event pertains to at least one of the two or more virtualization system components of the recovery plan; 	wherein the components against which the recovery is performed are affected by the event.

Kondalsamy ('635) teaches determining a node of a cluster fails and performing a failover of affected virtual machines by making a passive node as the new active node (paragraphs 10 and 19).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the recovery plan for a virtualized system, as taught by Rangasamy ('282), such that a cluster failure event is detected which pertains to the virtual machines, as in Kondalsamy ('635).  This modification would have been obvious because cluster nodes are known to fail (abstract and paragraph 3 of Kondalsamy ('635)), and as would be clear to one of ordinary skill in the art, detection of the failure allows recovery processing (as in Kondalsamy ('635) paragraph 5 and Rangasamy ('282) paragraph 8) to be performed.

As per claim 23, Rangasamy ('282) discloses the non-transitory computer readable medium of claim 22, wherein the recovery plan comprises a multi-level hierarchy of computing elements of the virtualization system (Rangasamy ('282) paragraph 14, the recovery plan includes an application group including a hierarchical relationship between multiple virtual machines).

As per claim 24, Rangasamy ('282) discloses the non-transitory computer readable medium of claim 23, wherein the multi-level hierarchy of computing elements of the virtualization system comprises at least one of, two or more virtual machines in a consistency pair, or an application composed of two or more virtual machines (Rangasamy ('282) paragraph 14, the recovery plan includes an application group including a hierarchical relationship between multiple virtual machines).

As per claim 25, Rangasamy ('282) discloses the non-transitory computer readable medium of claim 23, wherein the event in the virtualization system affects a first virtualization system component in a first cloud environment (Rangasamy ('282) paragraph 71, the data management system may be distributed across a network of multiple systems; and Figure 5 shows the data storage system having various pools of storage devices; these may be distributed as described in paragraph 265), and 
	wherein implementation of the recovery plan comprises bring-up of a replacement entity in a second cloud environment (Rangasamy ('282) paragraph 64, a further copy of data may be in a repository in hosted by a commercial or private cloud storage provider).

As per claim 26, Rangasamy ('282) discloses the non-transitory computer readable medium of claim 23, wherein the recovery of the one or more of the computing elements of the multi-level hierarchy comprises recovery of a computing element of the multi-level hierarchy that is at a higher-level of the multi-level hierarchy than a failed computing element that is at a lower-level of the multi-level hierarchy (abstract of Kondalsamy ('635), a node failover is performed; the nodes are devices (paragraph 53) to which virtual machines are assigned (paragraph 61).  The node thus exists at a lower level (closer to the hardware) than the virtual machines which are served).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chakraborty teaches that a witness VM resides in a separate failure domain and coordinates rebuilding of data.  Miller teaches a use of a recovery plan including multiple VMs associated with sequences of operations of a recovery plan. Pershin teaches use of a witness as a quorum selection mechanism to determine which site of an active-active configuration should remain active in the event of a failure. Reinecke teaches recovery scripts that handle hierarchical abstraction layers including a virtual layer and a container layer.




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114